REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Allowance is seen in, although not limited to, independent claim 1. Auscultation training devices are established in the art. There are well established configurations, including the use of speakers inside a medical training manikin or a worn anatomical device (e.g. Cowperthwait (US 2017/0372639) paragraphs 0057-0060, Cowperthwait (US 2015/0056592) paragraphs 0043-0046). Additionally, it is established to have position sensors on a simulated stethoscope which detect location placement on a manikin, and play corresponding sound on the simulated stethoscope based upon placement (i.e. the speaker is in the scope – Lecat (US 2010/0279262) paragraph 0024). However, the prior art does not teach or suggest applicant’s claimed system. While applicant claims a sounding body (a speaker), the prior art does not teach or suggest the additional vibration member or cover member, nor specifics of the case as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715